Treat, J.
At the former hearing of the demurrers in these cases the judges did not overlook the fact that the plaintiff was suing as assignee, and not as a creditor, but, in order to illustrate their views, considered briefly what would, under the circumstances, be the rights of creditors for whom the assignee was charged to act, if said assignee were negligent or-false to his trust. Those views wore arguendo in order to show' that even the creditors of the defunct corporation had no just right of complaint against these debtors, evon if the assignee had been faithless to his trust. The deed of assignment in 1866 by the corporation vested in the assignees thus appointed authority, and made it their duty, to proceed against the several stockholders to collect what was due on their respective subscriptions in order to meet the just demands against the corporation. That deed of assignment *538was judicially upheld by the decree in Virginia, on which the plaintiff strenuously relies. He is merely successor in the trust of 1866, and his position is no better than that of his predecessors, and no worse. If, through neglect or laches, obligations had been discharged by lapse of time, the removal of the original assignees and the appointment of a successor could not revive them. When the statute of limitations began to run, it continued to run. As held in the former opinions, the causes of action against these defendants accrued at the date of the original assignment, in 1866, or at least within a reasonable time'thereafter, and, consequently, unless some excuse is presented in the amended proceedings for the failure to sue prior to 1884, — that is, a valid excuse in law or equity, — the plaintiffs alleged causes of action are barred.
Many abstruse and complicated propositions have been presented in argument, with great learning and ability, concerning which cited cases are not fully in accord, but their decision is not necessarily involved in this case. The court discovers in the amended petitions and bills no averments taking the eases out of the rulings originally made. If it be that no cause of action accrued, technically, until a formal call was made, it is equally true that the assignees should have made the call in a reasonable time after the assignment, or caused the same to be made. They were charged with the duty, adversely to these defendants, to collect unpaid subscriptions, or so much thereof as their trust required; and whether the power to make the call remained in the moribund corporation, or was vested directly in themselves, or needed the aid of some chancery court, it was an essential part of their duty to proceed in the execution of their trust with due diligence. The various excuses for the long delay do not rest upon any concealment, fraud, or interference by defendants, and consequently they are not tó be affected by what happened without their knowledge or consent. The conclusion is that the statute of limitations applies to all of these actions, legal or equitable.
If this were not so, the cases in equity would present the doctrine of laches as to the administration of decedents’ estates. Suppose no cause of action accrued until the call made by the Virginia court in 1880. Why, then, the delay to proceed against estates theretofore fully administered, or in the course of administration, until the period prescribed by the Missouri statute had expired, to-wit, two years ? The case of Morgan v. Hamlet, 113 U. S. 449, S. C. 5 Sup. Ct. Rep. 583, goes further than the requirements of these cases in equity, and is necessarily conclusive of the rights of the parties thereto.
Under any view as to the eases, either at law or in equity, the plaintiff’s right of recovery is barred. Demurrers sustained. '